Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 1 of 65

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF LOUISIANA

IN RE: One Hundred Fold I, LLC | CASE NO. 18-10313
(Debtor) CHAPTER 11

AMENDED CHAPTER 11 PLAN OF REORGANIZATION
Dated January 25, 2019

One Hundred Fold I, LLC, chapter 11 debtor in possession, respectfully submits to this
Honorable Court and proposes to the creditors of the captioned case the following Amended
Chapter 11 Plan of Reorganization.

ARTICLE I. CLASSES AND TREATMENT OF CLAIMS

CLASS 1. ADMINISTRATIVE CLAIMS

Consists of the administrative expenses allowed under §503 and entitled to priority under
11 U.S.C. §507(a). There will be administrative expenses in the case for professional fees during
the chapter 11 reorganization for the claims of the attorney and accountant for the debtor in
possession. The bankruptcy court may allow other administrative priority claims for other
parties or entities upon motion and opportunity for hearing and objection. To the extent the
bankruptcy court allows other claims pursuant to 11 U.S.C. §503(b) such claims will also be
treated in this class to the extent payment is not otherwise provided for within the terms of this
plan.

The total amount of claims in this class incurred through confirmation has not yet been
determined and Allowed by order of the court. It is anticipated there will be no claims in this
class other than for professional services. All such professional fees may only be paid if
approved by court order and once allowed shall be paid upon entry of the order approving the
fees, or such other date upon agreement of the professional. The first applications for approval
of the compensation for professionals fees incurred post-petition shall be submitted for court
approval prior to or with the hearing on confirmation of this plan.

CLASS 2. PRIORITY TAX CLAIMS:

Consists of federal, state or parish taxing authorities who have valid and allowed pre
bankruptcy tax claims pursuant to 11 U.S.C. §507(a)(8). The holders of an Allowed Claims in
this class shall be paid in full within 60 months from the petition date of this case. The monthly
payments shall commence thirty days from entry of the order of confirmation of this plan and

Page 1 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 2 of 65

shall be in equal monthly deferred cash payments. If the holder of an Allowed Claim in this class
has a valid lien over assets of this estate as of the petition date of this bankruptcy case, then the
claimant shall retain its lien to the same rank and extent that existed as of the petition date, and
until the allowed amount of the lien claim has been paid in full under this plan.

The Allowed Claimants in this class are identified as follows and shall be paid as indicated:

ALLOWED RATE OF PLAN MONTHLY
CLAIMANT: AMOUNTS DUE: INTEREST: MONTHS: — PAYMENTS:
NONE

CLASSES 3 THROUGH 54. ALLOWED SECURED CLASSES:

{CLASSES APPEAR IN ALPHABETICAL ORDER BY STREET NAME,
THEN NUMBERICALLY BY STREET NUMBER}

CLASS 3.
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
69% Ave. 2938 69" Ave. $28,655.63 $22,000.00

Ditech Financial LLC Baton Rouge LA 70807
Bank Addition, lot 40-A, Sq 53

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation ofits security interest
to undersigned counsel for the debtor in possession.

This Class is impaired The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

Page 2 of 48

 

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 3 of 65

CLASS 4.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
70' Ave. 2915 70" Ave. $20,729.93 $22,000.00

Seterus Inc. Baton Rouge LA 70807

Bank Addition Lots 3&4, Sq 70

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 5.
Street Name/# , Address/Lot Petition date balance Allowed Secured Claim
Adams Ave. 5612 Adams Ave. $27,087.16 $22,000.00

Chase Mortgage Baton Rouge LA 70805
. East Fairfields, lot 20 Sq 25

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing

Page 3 of 48

 

 

i
1
\
i
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 4 of 65

on confirmation of this plan, and timely provides an executed cancellation of i its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class. of this plan.

CLASS 6.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Bomer Dr. 7351 Bomer Dr. $29,589.20 $22,000.00
Chase Mortgage Baton Rouge LA 708012

Greendale s/d lot 87

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00. from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

 

CLASS 7.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Byron Ave. 5153 Byron Ave. $27,072.28 : $15,000.00 -
Chase Mortgage Baton Rouge LA 70805

Addition North Highland, lot 14 Sq 13

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured |
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation.
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full. The remaining unsecured portion of the claim held by each
of the creditors in this class are moved to the General Unsecured Class of this plan.

Page 4 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 5 of 65

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until.a final non-
appealable resolution occurs.

This class is impaired.

CLASS 8. .

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Chipley St. 920 Chipley St. $47,072.28 $22,000.00

PNC Bank Baker, LA 70714

Park Ridge Sec II, lot 66

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 9.
Street Name/# Address/Lot . Petition date balance Allowed Secured Claim
Clayton Dr 3749 Clayton Dr, $23,498.29 $22,000.00

Chase Mortgage Baton Rouge, LA 70805;

North Highlands Estates lot 198

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-

Page 5 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 6 of 65

appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured-and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

 

CLASS 10.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Clayton Dr. 4060 Clayton Dr. $32,964.40 $15,000

Wells Fargo Home Baton Rouge LA 70805

Mortgage North Highland Estates portion #206 & 217

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation.
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full. The remaining unsecured portion of the claim held by each
of the creditors in this class are moved to the General Unsecured Class of this plan.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs.

This class is impaired.

CLASS 11.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Clayton Dr. . 4720 Clayton Dr. $35,129.16 See Exhibit B

Seterus, Inc Baton Rouge LA 70805 ,

Addition North Highlands Lot 8, Sq 11

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no-structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only

Page 6 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 7 of 65

one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition

date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of
this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall

Page 7 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 8 of 65

execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 12,
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Clayton Dr. 5056 Clayton Dr. $27,756.18 See Exhibit B

Chase Mortgage Baton Rouge LA 70805
Addition North Highland,
Lot 7 & east 10’Lot 6, Sq 19

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

_ The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(g) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(h) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on

 

Page 8 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 9 of 65

Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan..

(1) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

Gj) This Class is impaired.

(k) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

() Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 13.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Clayton Dr. 5350 Clayton Dr. $30,229.47 See Exhibit B

Seterus, Inc. Baton Rouge LA 70805

Suburb Greaud, lot 8

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing.firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

Page 9 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 10 of 65

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 14.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Curtis St. 2741 Curtis St. $26,928,49 $22,000.00
Citimortgage Inc. Baton Rouge LA 70807

Roosevelt Place, lot 17 Sq 9

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall! waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 15.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Dalton St. 3576 Dalton St. $32,947.31 $22,000.00

Wells Fargo Home Baton Rouge LA 70805

Mortgage Highland Gardens Lot 122

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class

u

Page 10 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 11 of 65

that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 16.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Dayton St. 2815 Dayton St. $24,726.37 $22,000.00

PNC Bank Baton Rouge LA 70805

Dayton s/d, lot 11 Sq 2

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS17,
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Dayton St. 3402 Dayton St. $14,000.75 $22,000.00

PNC Bank Baton Rouge LA 70805

Plank Road s/d lot 4

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

Page 11 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 12 of 65

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 18.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Eleanor Dr. 3842 Eleanor Dr. $21,422.35 See Exhibit B
Citimortgage Inc. Baton Rouge LA 70805

East Dayton, lot 88

 

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge |
Parish and surrounding arears in August 2016. Each claim is secured by the identified |
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest |
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter J1 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to

Page 12 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 13 of 65

(b)

(c)

(d)
(e)

(f)

the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

This Class is impaired.

Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 19.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Elm Dr. 2908 Elm Dr. $26,514.67 See Exhibit B

PNC Bank Baton Rouge LA 70805

South Dayton s/d, lot 37

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject

properties.

Page 13 of 48

 

 

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 14 of 65

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new

Page 14 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 15 of 65

unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 20.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Erie St. 2948 Erie St. $24,877.77 $15,000.00

Wells Fargo Home Baton Rouge LA 70805

Mortgage Victory Place, lot 42, Sq 2

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation..
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full. The remaining unsecured portion of the claim held by each
of the creditors in this class are moved to the General Unsecured Class of this plan.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs.

This class is impaired.

CLASS 21,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Erie St. 3001 Erie St. $undetermined $0.00

Wells Fargo Home Baton Rouge LA 70805

Mortgage Victory Place, lot 16, Block 1

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation..
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full. The remaining unsecured portion of the claim held by each
of the creditors in this class are moved to the General Unsecured Class of this plan.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs.

This class is impaired.

Page 15 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 16 of 65

CLASS 22.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Fairfields Ave. 3406 Fairfields Ave. $22,939.12 $22,000.00

PNC Bank Baton Rouge LA 70802

Belfort s/d jot 156

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

 

CLASS 23.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Fairfields Ave. 491] Fairfields Ave. $21,652.27 $22,000.00

Seterus, Inc. Baton Rouge LA 70802

East Fairfields s/d lot 9 Sq 3

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing

Page 16 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 17 of 65

on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 24.

Street Name/# Address/Lot . Petition date balance Allowed Secured Claim
' Geronimo St 3438 Geronimo St. $16,681.63 $22,000.00

PNC Bank Baton Rouge LA 70805

Suburb Istrouma lot 9-C Sq 110

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing |
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 25.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Greenwell St 3328 Greenwell St. $23,385.93 $22,000.00

PNC Bank Baton Rouge LA 70805

Legion Village, lot 65

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-

Page 17 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 18 of 65

appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 26.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Henderson Ave. 5724 Henderson Ave. $25,619.99 $22,000

PNC Bank Baton Rouge LA 70805

Legion Village s/d, lot 50

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 27.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Henderson Ave. 5742 Henderson Ave. $28,286.76 $22,000.00

Chase Mortgage Baton Rouge LA 70805

Legion Village, lot 53

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The

Page 18 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 19 of 65

creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 28.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Jackson Ave. 4748 Jackson Ave. Sundetermined $22,000.00

SN Servicing Corp. Baton Rouge LA 70805

East Fairfields, Lot 25, Sq 5

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured -
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 29.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Lupine Ave. 2722 Lupine Ave. . $16,234.81 $22,000.000

PNC Bank Baton Rouge LA 70805

Standard Heights, lot 3 Sq 55

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed

Page 19 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 20 of 65

Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims” .
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 39,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Mohican St. 4051 Mohican St. $14,894.38 $15,000

PNC Bank Baton Rouge LA 70805

Babin s/d, lot L sq 4

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is bereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation..
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs.

This class is impaired.

CLASS 31.

Street Name/# Address/Lot , Petition date balance Allowed Secured Claim
Mohican St. 4135 Mohican St. ' $13,417.48 See Exhibit B

PNC Bank Baton Rouge LA 70805

Babin s/d, lot P, Sq 4

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance

Page 20 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 21 of 65

Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition

date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of
this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

Page 21 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 22 of 65

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

 

CLASS 32.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Mohican St. 4148 Mohican St. $14,447.56 See Exhibit B

PNC Bank Baton Rouge LA 70805

Babin s/d, lot 60, Sq 2

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
- otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan. Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

Page 22 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 23 of 65

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 33.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Mohican St. 4188 Mohican St. $25,619.99 See Exhibit B

PNC Bank . Baton Rouge LA 70805

Babin s/d, lot 62 Sq 2

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subj ect
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a

Page 23 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 24 of 65

result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition

date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of
this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall

Page 24 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 25 of 65

execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

 

CLASS 34. .

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
N. 30 St. 1621 N. 30" St. Sundetermined $0.00

Seterus, Inc Baton Rouge LA 70802

Suburb Bogan, lot 12, Sq 5

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid with simple interest at the rate of 4% in one hundred and twenty
equal monthly installments commencing sixty days from entry of a final order of confirmation..
The creditor shall retain its security interest against the named collateral until this Allowed
Secured Claim has been paid in full. The remaining unsecured portion of the claim held by each
of the creditors in this class are moved to the General Unsecured Class of this plan.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs.

This class is impaired.

CLASS 35.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
N. Foster Dr. 4065 N. Foster Dr. $23,832.74 See Exhibit B

PNC Bank Baton Rouge LA 70805

East Dayton s/d, lot 145

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties. — .

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining

Page 25 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 26 of 65

structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of
this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed —
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

Page 26 of 48

 

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 27 of 65

CLASS 36.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Ontario St. 3229 Ontario St. $25,097.53 $22,000.00

Citimortgage Inc. Baton Rouge LA 70807

Drawford Addition lot 3 Sq 5 or E

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 37.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Osbourne Ave. 5444 Osbourne Ave. $20,446.40 $22,000.00

Chase Mortgage Baton Rouge LA 70805

Dougherty Place, lot 24 Sq B

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion.
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing

Page 27 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 28 of 65

on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 38,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Ozark St. 3864 Ozark St. $24,490.49 $22,000.00

PNC Bank Baton Rouge LA 70805

New Dayton s/d, lot 13 Sq 18

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 39.
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Perimeter 6849 Perimeter $undetermined $22,000.00This class

consists of the Allowed Secured Claim of the creditor holding a promissory note secured by a
mortgage on the identified property. The amount of the Allowed Secured Claim is hereby fixed
as of the petition date of this case in the amount indicated. The Allowed Secured Claim shall be
paid one lump sum cash payment of $22,000.00 from the sale of the immovable property, subject
to court approval by a final non-appealable order on the motion filed by the debtor in possession
to sell the properties to this class. The funds shall be disbursed by the closing firm in full
satisfaction of the Allowed Secured Claim held by each creditor. The creditor shall retain its
security interest against the named collateral until this Allowed Secured Claim has been paid in
full. The creditor is subject to the plan terms reflected below regarding “Litigation Claims” being
pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale

Page 28 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 29 of 65

proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

 

CLASS 40.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Prescott Rd. 5024 Prescott Rd $24,224.22 see exhibit B
Citimortgage Inc. Baton Rouge LA 70805

East Dayton s/d, Lot 104

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties

indicated on the applicable flood insurance disbursement check, the creditor may

Page 29 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 30 of 65

satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior te commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 41.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Ritterman Ave 5339 Ritterman Ave, $25,665.21 see exhibit B
Chase Mortgage Baton Rouge, LA 70805;

Dougherty Place s/d, lot 19, Sq E

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

Page 30 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 31 of 65

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

Page 31 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 32 of 65

CLASS 42.
Street Name/# Address/Lot Petition date balance AHowed Secured Claim
Rhodes Ave. 2275 Rhodes Ave. $26,019.20 $22,000.00

Ditech Financial LLC —Baton Rouge LA 70802
Belfair Homes s/d, lot 415

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 43.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Sherwood St. 3958 Sherwood St. $14,299.12 See Exhibit B

PNC Bank Baton Rouge LA 708085

North Highland Estates, lot 246

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

Page 32 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 33 of 65

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporancously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

 

 

Page 33 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 34 of 65

 

CLASS 44,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Sherwood St. 4592 Sherwood St. $23,194.26 See Exhibit B

Seterus, Inc. Baton Rouge LA 70805

Addition North Highlands s/d, lot 23, Sq 4

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

_ (a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of
this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

 

Page 34 of 48

 
Case 18-1

(c)

0313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 35 of 65

However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its

‘Allowed Secured and Unsecured Claims, and promptly provides an executed

(d)
(e)

(f)

cancellation of its security interest.

This Class is impaired.

Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 45.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Shelly St 2845 Shelley St. $14,447.56 $22,000.00
PNC Bank Baton Rouge LA 0805

Delmont Place s/d lot 33 sq 8

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the

immovable

property, subject to court approval by a final non-appealable order on the motion

filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-

appealable

resolution occurs. However, the captioned debtor and its reorganized entity do

hereby agree and shall waive all claims it asserts or may hold against each creditor in this class

that (1) vot

es in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale

proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest

to undersig

ned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

Page 35 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 36 of 65

CLASS 46.

_ Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Shelley St. 3577 Shelley St. $47,145.63 $22,000.00
Chase Mortgage Baton Rouge LA 70805

North Highland Estates s/d, lot 57

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 47,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Shelley St. . 4708 Shelley St. $21,239.96 See Exhibit B

PNC Bank Baton Rouge LA 70805

Addition North Highlands s/d lot 7 sq 10

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

Page 36 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 37 of 65

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of -
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

Page 37 of 48

 

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 38 of 65

CLASS 48.

Street Name/# Address/Lot Petition date balance. Allowed Secured Claim
Spedale St. 3848 Spedale St. $27,408.30 $22,000.00

Chase Mortgage Baton Rouge LA 0805

A portion of lot 2 Fairacre Farms

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 49,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Sumrall Dr. 5074 Sumrall Dr. $34,635.38 $22,000.00

Chase Mortgage Baton Rouge LA 70811

Glen Oaks s/d, lot 248

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims” .
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing

Page 38 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 39 of 65

on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 50. |
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Sycamore St. 3965 Sycamore St. $26,029.50 See exhibit B

Ditech Financial LLC Baton Rouge LA 70805
Schorten Place s/d, lot 16, Sq 7

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Each claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by
the City-Parish as part of its post-flood program. In addition, these claims are subject to
litigation pursuant to the terms of this plan regarding the debtor’s claims for Flood Insurance
Proceeds that the debtor was unable to obtain for renovation or restoration of the subject
properties.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred as a
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II, LLC, filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to the lots with or without remaining
structures, they remain liabilities only. Each of the claimants in this class hold a security interest
against property that was a loss.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance
proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to
the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor of the proceeds to pay its Allowed Secured Claim.

(b) By mutual agreement of the debtor, the claimant, and all other named parties

indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement

Page 39 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 40 of 65

in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan.

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and promptly provides an executed
cancellation of its security interest.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to entry of the Order of Plan Confirmation shall be retained by the creditor and
applied to reduce the balance of its Allowed Secured Claim effective upon
confirmation of this plan.

(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as
of the entry of the Order of Confirmation of this Plan shall each be issued a new
unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

CLASS 51,

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Terrace St 1824 Terrace St. $27,408.30 $22,000.00

PNC Bank Baton Rouge LA 70802

Addition Suburb Swart, lot 60

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing

Page 40 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 41 of 65

on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 52.

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Underwood 4967 Underwood $26,029.50 $22,000.00

Seterus, Inc. Baton Rouge LA 70805

Foster Heights s/d, lot 41

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 53.
Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Winbourne Ave. 3005/3013 Winbourne Ave. $27,042.91 $22,000.00

Ditech Financial LLC Baton Rouge LA 70805
Rasalie Park, lot 11 Sq 1

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sell the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-

Page 41 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 42 of 65

appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 54. ;

Street Name/# Address/Lot Petition date balance Allowed Secured Claim
Winbourne Ave. 3027 Winbourne Ave. $24,224.22 $22,000.00

Seterus, Inc. Baton Rouge LA 70805

Rosalie Park s/d, lot 13 &
Western half lot 14, sq 1

This class consists of the Allowed Secured Claim of the creditor holding a promissory
note secured by a mortgage on the identified property. The amount of the Allowed Secured
Claim is hereby fixed as of the petition date of this case in the amount indicated. The Allowed
Secured Claim shall be paid one lump sum cash payment of $22,000.00 from the sale of the
immovable property, subject to court approval by a final non-appealable order on the motion
filed by the debtor in possession to sel! the properties to this class. The funds shall be disbursed
by the closing firm in full satisfaction of the Allowed Secured Claim held by each creditor. The
creditor shall retain its security interest against the named collateral until this Allowed Secured
Claim has been paid in full.

The creditor is subject to the plan terms reflected below regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a final non-
appealable resolution occurs. However, the captioned debtor and its reorganized entity do
hereby agree and shall waive all claims it asserts or may hold against each creditor in this class
that (1) votes in favor of this plan, AND (2) indicates its acceptance of the lump sum cash sale
proceeds in full settlement of its Allowed Secured and Unsecured Claim as of the first hearing
on confirmation of this plan, and timely provides an executed cancellation of its security interest
to undersigned counsel for the debtor in possession.

This Class is impaired. The remaining unsecured portion of this creditor’s claim shall be
treated according to the terms within the General Unsecured Class of this plan.

CLASS 55. GENERAL UNSECURED CLAIMS

(A). Consists of unsecured creditors with Allowed Claim(s) under §502 of the Code in
the amounts as of the petition date of the Chapter 11 case. These Allowed Unsecured Claims are
hereby fixed and allowed as of entry of the Order of Confirmation in the amounts reflected on
the attached Exhibit C.

Any claims identified as “Undetermined”, “pending Proof of Claim”, or “disputed by

debtor” on the Exhibit are currently anticipated to require further documentation or claim

Page 42 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 43 of 65

litigation, to determine the allowed amount of the Unsecured Claim. A final order of the
Bankruptcy Court will fix the allowed amount of all litigated claims unless the parties reach an
agreement by consent to fix an allowed unsecured amount. In addition, any unsecured Proof of
Claim filed as of the proof of claim deadline fixed by separate Order of this Court, and not
objected to during the time provided by this Court, shall be deemed an Allowed Unsecured
Claim for distribution under this Plan.

The Reorganized Entity is obligated by the terms of this Plan and shall pay the Allowed
Unsecured Claims in full with simple interest at the rate of 1% per annum. The payment of the
Allowed Amount of each Unsecured Claim in this class shall be disbursed in sixty (60) equal
monthly installments commencing ninety (90) days from entry of the order of confirmation of
this Chapter 11 Plan, or in the discretion of the reorganized entity an Allowed Unsecured Claim
as reflected on the attached Exhibit C may be paid in one lump sum payment of 25% of the
Allowed Unsecured Claim within thirty (30) days of entry of a final non-appealable order of

confirmation.

 

(B). As an administrative convenience, the Reorganized Entity may pay the Allowed
Amount of “small claims,” within thirty (30) days of confirmation. These “Administrative
Convenience Claims” would include claimants whose distribution will be less than $100.00 total.

(C). Stock Option: Alternatively, at the election of each creditor that holds an unsecured
claim, such claimant may elect to receive stock/membership interest in the Reorganized Entity in
lieu of the cash Plan Payments. This election must be made in writing and be noticed to
undersigned counsel for the debtor, no later than the deadline fixed by the Court for
submission of ballots accepting or rejecting this Plan. The amount of stock/membership
interest shall be one share for every $1,000.00 dollars of the Allowed Unsecured debt upon
confirmation of this plan.

(D). See Exhibit C that reflects the amount of the Unsecured Allowed Claim for each of
these creditors in this class.

(E). This class is impaired. !

Page 43 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 44 of 65

CLASS 56. EQUITY CLAIMS

Consists of the equity interests in the debtor. Jerry L. Baker, Jr., Manager, owns 100% of
the equity interest of the debtor. The claimant in this Class as of entry of the order of
confirmation of this plan shall receive no cash distribution on account of his equity interest
unless and until all creditors holding Allowed Claims have been paid according to the terms of
this plan.

ARTICLE H. ADDITIONAL PLAN PROVISIONS

A. CRAMDOWN

Please be advised that in the event all of the applicable requirements of Subsection (d) of
11 U.S.C. §1129 are met other than Paragraph 8, the debtor requests that Court to confirm

its Plan over the dissenting creditors pursuant to 11 U.S.C. 1129(b).

B. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Executory contracts and unexpired leases shall be treated as provided if designated into a
separate class herein, but to the extent not separately classified in this Chapter 11 Plan,
such lease or executory contract is assumed herein, and the performance and benefits
under the contract shall transfer from the Debtor in possession to the Reorganized Debtor
upon confirmation of the debtor’s chapter 11 plan. The rights under the executory
contracts and unexpired leases shall be assumed and assigned to the Reorganized Entity
for performance by the Reorganized Entity in accordance with the terms of the
contract(s).

The debtor’s ordinary course of business is the leasing of residential homes to
individuals on a month to month basis once the original term contract expires or defaults.
As of hearing on plan confirmation, any and all leases currently within an unexpired term,
and not in default, as of confirmation shall be assumed and shall be identified at the
commencement of the hearing on confirmation of this plan by an exhibit listing any and
all such contracts. It is anticipated there may be no one-year term lease contracts as of
hearing on confirmation due to the month to month manner by which the debtor’s
customer base primarily functions. See Exhibit D attached for the currently existing

leases with tenants.

Page 44 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 45 of 65

C. VALUATION OF SECURED CLAIMS
In the event any creditor contests the value of a secured claim as proposed by the debtor,
the creditor must file a timely objection to plan confirmation, otherwise the value of the
claim will be fixed pursuant to §506(a) upon hearing in accordance with the terms of the
Plan, whether or not the creditor has filed a proof of claim in the captioned case and
whether or not the creditor has asserted a different value in a filed Proof of Claim. Yn the
event an objection to the value proposed in the Plan, the Court will be requested to take
evidence, and determine the amount of the Allowed Secured Claim at the hearing
pursuant to Bankruptcy Rule 3012, or in connection with such other proceedings as it

determines appropriate.

D. INTERIM PAYMENTS AND ADEQUATE PROTECTION PAYMENTS
Any and all payments made by the debtor in possession during the bankruptcy case, prior
to entry of the Order of Confirmation of this Chapter 11 Plan, shall be retained by the
creditor and applied first to principal to reduce the balance of sums owed on the creditor’s

Allowed Secured Claim determined upon confirmation of this chapter 11 plan.

E. LITIGATION OF CLAIMS

(1) CLAIMS REGARDING FLOOD INSURANCE PROCEEDS:
To the extent not settled prior to hearing on confirmation, the reorganized entity and the
debtor shall pursue Litigation for recovery of flood insurance proceeds and related
damages against the creditors who assert an interest in flood insurance proceeds. To the
extent these disputes are not resolved by the hearing on confirmation of this plan, or by
prior agreement of the parties, the debtor and/or its reorganized entity shall commence
contested matters and adversary proceedings to address the claims against these creditors
in Class 4 within fourteen (14) days following commencement of the first hearing on
confirmation of this plan.

(2) CLAIMS REGARDING CREDITOR’S FAILURE TO COMPLY THE TERMS OF
MODIFICATION OF ITS CLAIMS BY PRIOR CONFIRMED CHAPTER 11 PLANS
To the extent not settled prior to commencement of the hearing on confirmation, the

reorganized entity and the debtor shall commence and pursue Litigation as contested

Page 45 of 48

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 46 of 65

matters, objections to proof of claim, and adversary proceedings against all creditors in
asserting an interest in flood insurance proceeds, regarding the failure to comply with the
previously modified terms in prior chapter 11 cases regarding the claimant’s security

interest, and the damages that occurred as a result.

F. IMPLEMENTATION OF PLAN OF REORGANIZATION

(1) All creditors holding unpaid Allowed Claims against the debtor in possession, as of
the entry of the Order of Confirmation of this Plan, other than taxing authorities,
shall be issued a promissory note executed by the Reorganized Entity in favor of the
creditor representing the amount of the reorganized obligations and terms of future
repayment provided in this Chapter 11 Plan. The obligation created by this Chapter
11 Plan will be evidenced by issuance of the promissory note payable to such creditor
in an amount representing the creditors’ pro rata share of each distribution as

provided within the applicable Class(es).

 

(2) The debtor in possession, the Reorganized Entity, and the holders of Allowed Claims
shall promptly execute any documentation that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan.

(3) Creditors may elect to receive a lump sum distribution of cash in the amount
$500.00 if the creditor would prefer to receive no monthly distributions on its
Allowed Unsecured Claim amount it may hold as of confirmation of the plan. To
make this election the creditor or its legal counsel must notify undersigned
counsel fer the debtor in writing no later than the deadline for objection to
confirmation of this plan.

(4) As an employment incentive for Mr. Jerry L. Baker, Jr. to operate this business and
implement the debtor’s chapter 11 plan terms, he shall be issued stock/membership

interest in the Reorganized Entity equivalent to two thousand (2,000) shares of the ten

 

thousand (10,000) shares to be established for the Reorganized Entity.
(5) As further consideration for this stock or membership interest, Mr. Baker agrees to |

serve as acting officer and/or managing member of the Reorganized Entity pending

the first meeting of shareholders or members to be held at 10:00 a.m., on the first

Friday following sixty (60) days from entry of the order of confirmation of this plan.

Page 46 of 48

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 47 of 65

The shareholder/member meeting shall be held at the office of Attorney Pamela
Magee, LLC, 11745 Bricksome Ave, Suite B-1, Baton Rouge LA 70816. Notice is

hereby given that the elections of company management shall occur on that date.

G. DEFINITIONS AND TERMS OF THIS PLAN OF REORGANIZATION

The following are defined terms upon which this Plan is proposed:

Plan - the Chapter 11 Plan filed by One Hundred Fold, II, LLC, the debtor in possession
of this chapter 11 case.

Allowed Secured Claim 506(a) - a claim allowed pursuant to 11 U.S.C. Section 506(a)
of the Bankruptcy Code. A claim allowed by Order of the United States Bankruptcy Court,
Middle District of Louisiana.

Allowed Over-Secured Claim 506(b) - a claim allowed pursuant to 11 U.S.C. Section
506(b) of the Bankruptcy Code. A claim allowed by Order of the United States Bankruptcy
Court, Middle District of Louisiana.

Allowed Unsecured Claim - a claim allowed by Order of the United States Bankruptcy
Court, Middle District of Louisiana.

Entry of the Order of Confirmation - the date upon which an Order confirming this
Chapter 11 Plan of Reorganization is entered into the Docket of the captioned case.

Debtor in Possession — One Hundred Fold, II, LLC.

Reorganized Entity - the entity or entities that shall be formed under the terms of this
Plan of Reorganization, and which shall assume the assets and corresponding obligations created
by this Plan.

Effective Date - when the Order confirming this Chapter 11 Plan is a final, non-
appealable Order.

H. PAYMENT OF STATUTORY FEES of the United States Trustee

All fees payable pursuant to Section 1930(a) of Title 28 of the United States Code (U.S.
Trustee Fees), will accrue and be timely paid until the case is closed, dismissed, or converted to
another chapter of the Code. Any U. S. Trustee Fees owed on or before the effective date of this
Plan will be paid on the effective date.

Page 47 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 48 of 65

THE FOREGOING AMENDED CHAPTER 11 PLAN
IS SUBMITTED ON BEHALF OF
ONE HUNDRED FOLD, II, LLC BY

s/Jerry L. Baker Jr.
Jerry L. Baker, Jr., Manager

ON THIS 25 DAY OF JANUARY, 2019.

RESPECTFULLY SUBMITTED,
Attorney Pamela Magee, LLC

s/ Pamela Magee
PAMELA MAGEE #17476

P O BOX 59 BATON ROUGE LA 70821
TELEPHONE: (225) 367-4662

EMAIL: pam@AttorneyPamMagee.com

Attorney for One Hundred Fold, H, LLC.

Page 48 of 48

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 49 of 65

Street Name/#

69 Ave.
Ditech Financial LLC

70 Ave.

Seterus Inc.

Adams Ave.
Chase Mortgage

Bomer Dr.
Chase Mortgage

Byron Ave.
Chase Mortgage

Chipley St.
PNC Bank

Clayton Dr
Chase Mortgage

Clayton Dr.
Wells Fargo Home
Mortgage

Clayton Dr.

Seterus, Inc

Clayton Dr.
Chase Mortgage Baton

Clayton Dr.

Seterus, Inc.

PLAN EXHIBIT A

ALLOWED SECURED CLAIMS

Address/Lot

2938 69" Ave.
Baton Rouge LA 70807
Bank Addition, lot 40-A, Sq 53

2915 70™ Ave.
Baton Rouge LA 70807
Bank Addition Lots 3&4, Sq 70

5612 Adams Ave.
Baton Rouge LA 70805
East Fairfields, lot 20 Sq 25

7351 Bomer Dr.
Baton Rouge LA 708012
Greendale s/d lot 87

5153 Byron Ave.
Baton Rouge LA 70805
Addition North Highland, lot 14 Sq 13

920 Chipley St.
Baker, LA 70714
Park Ridge Sec IT, lot 66

3749 Clayton Dr,
Baton Rouge, LA 70805;
North Highlands Estates lot 198

4060 Clayton Dr.
Baton Rouge LA 70805
North Highland Estates portion #206 & 217

4720 Clayton Dr.
Baton Rouge LA 70805
Addition North Highlands Lot 8, Sq 11

5056 Clayton Dr.

Rouge LA 70805

Addition North Highland,
Lot 7 & east 10’Lot 6, Sq 19

5350 Clayton Dr.
Baton Rouge LA 70805
Suburb Greaud, lot 8

Page 1of5

Petition date balance

$28,655.63

$20,729.93

$27,087.16

$29,589.20

$24,775.33

$47,072.28

$23,498.29

$32,964.40

$35,129.16

$27,756.18

$30,229.47

Allowed Secured Claim

$22,000.00

$22,000.00

$22,000.00

$22,000.00

$15,000.00

$22,000.00

$22,000.00

$15,000.00

See Exhibit B

See Exhibit B

See Exhibit B

 

 

|

 
Case 18-10313

Curtis St.

Citimortgage Inc.

Dalton St.
Wells Fargo Home
Mortgage

Dayton St.
PNC Bank

Dayton St.
PNC Bank

Eleanor Dr.
Citimortgage Inc.

Elm Dr.
PNC Bank

Erie St.

Wells Fargo Home
Mortgage

Erie St.

Wells Fargo Home
Mortgage

Fairfields Ave.
PNC Bank

Fairfields Ave.
Seterus, Inc.

Geronimo St
PNC Bank

Greenwell St
PNC Bank

Henderson Ave.

PNC Bank

2741 Curtis St.
Baton Rouge LA 70807
Roosevelt Place, lot 17 Sq 9

3576 Dalton St.
Baton Rouge LA 70805
Highland Gardens Lot 122

2815 Dayton St.
Baton Rouge LA 70805
Dayton s/d, lot 11 Sq 2

3402 Dayton St.
Baton Rouge LA 70805
Plank Road s/d lot 4

3842 Eleanor Dr.
Baton Rouge LA 70805
East Dayton, lot 88

2908 Elm Dr.
Baton Rouge LA 70805
South Dayton s/d, lot 37

2948 Erie St.
Baton Rouge LA 70805
Victory Place, lot 42, Sq 2

3001 Erie St.
Baton Rouge LA 70805
Victory Place, lot 16, Block 1

3406 Fairfields Ave,
Baton Rouge LA 70802
Belfort s/d lot 156

4911 Fairfields Ave.
Baton Rouge LA 70802
East Fairfields s/d lot 9 Sq 3

3438 Geronimo St.
Baton Rouge LA 70805
Suburb Istrouma lot 9-C Sq 110

3328 Greenwell St.
Baton Rouge LA 70805
Legion Village, lot 65

5724 Henderson Ave.
Baton Rouge LA 70805
Legion Village s/d, lot 50

Page 2 of 5

$26,928.49

$32,947.31

$24,726.37

$14,000.75

$21,422.35

$26,514.67

$24,877.77

$26,675.35

$22,939.12

$21,652.27

$16,681.63

$23,385.93

$25,619.99

Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 50 of 65

$22,000.00

$22,000.00

$22,000.00

$22,000.00

See Exhibit B

~ See Exhibit B

$15,000.00

$0.00

$22,000.00

$22,000.00

$22,000.00

$22,000.00

$22,000.00

 

 
Case 18-10313

Henderson Ave.

Chase Mortgage

Jackson Ave.

SN Servicing Corp.

Lupine Ave.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

N. 30" St.

Seterus, Inc

N. Foster Dr.
PNC Bank

Ontario St.
Citimortgage Inc.

Osbourne Ave.
. Chase Mortgage

Ozark St.
PNC Bank

Perimeter

5742 Henderson Ave. (5724?)
Baton Rouge LA 70805
Legion Village, lot 53

4748 Jackson Ave.
Baton Rouge LA 70805
East Fairfields, Lot 25, Sq 5

2722 Lupine Ave.
Baton Rouge LA 70805
Standard Heights, lot 3 Sq 55

4051 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot L sq 4

4135 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot P, Sq 4

4148 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 60, Sq 2

4188 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 62 Sq 2

1621 N. 30" St,
Baton Rouge LA 70802
Suburb Bogan, lot 12, Sq 5

4065 N. Foster Dr.

’ Baton Rouge LA 70805

East Dayton s/d, lot 145

3229 Ontario St.
Baton Rouge LA 70807
Drawford Addition lot 3 Sq 5 or E

5444 Osbourne Ave.

Baton Rouge LA 70805
Dougherty Place, lot 24 Sq B

3864 Ozark St.
Baton Rouge LA 70805
New Dayton s/d, lot 13 Sq 18

6849 Perimeter

Page 3 of 5

$28,286.76

Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 51 of 65

$22,000.00

Sundetermined $22,000.00

$16,234.81

$14,894.38

$13,417.48

$14,447.56

$25,619.99

$24,224.22

$23,832.74

$25,097.53

$20,446.40

$24,490.49

Sundetermined

$22,000.000

$15,000.00

See Exhibit B

See Exhibit B

See Exhibit B

$0.00

See Exhibit B

$22,000.00

$22,000.00

$22,000.00

$22,000.00

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 52 of 65

Prescott Rd.

Citimortgage Inc.

Ritterman Ave
Chase Mortgage

Rhodes Ave.
Ditech Financia] LLC

Sherwood St.
PNC Bank

Sherwood St.

Seterus, Inc.

Shelly St
PNC Bank

Shelley St.
Chase Mortgage

Shelley St.
PNC Bank

Spedale St.
Chase Mortgage

Sumrall Dr.
Chase Mortgage

Sycamore St.
Ditech Financial LLC

Terrace St
PNC Bank

Underwood
Seterus, Inc.

5024 Prescott Rd
Baton Rouge LA 70805
East Dayton s/d, Lot 104

5339 Ritterman Ave,
Baton Rouge, LA 70805;
Dougherty Place s/d, lot 19, Sq E

2275 Rhodes Ave.
Baton Rouge LA 70802
Belfair Homes s/d, lot 415

3958 Sherwood St.
Baton Rouge LA 708085
North Highland Estates, lot 246

4592 Sherwood St.
Baton Rouge LA 70805
Addition North Highlands s/d, lot 23, Sq 4

2845 Shelley St.
Baton Rouge LA 0805
Delmont Place s/d lot 33 sq 8

3577 Shelley St.
Baton Rouge LA 70805
North Highland Estates s/d, lot 57

4708 Shelley St.
Baton Rouge LA 70805
Addition North Highlands s/d lot 7 sq 10

3848 Spedale St.
Baton Rouge LA 0805
A portion of lot 2 Fairacre Farms

5074 Sumrall Dr.
Baton Rouge LA 70811
Glen Oaks s/d, lot 248

3965 Sycamore St.
Baton Rouge LA 70805
Schorten Place s/d, lot 16, Sq 7

1824 Terrace St.
Baton Rouge LA 70802
Addition Suburb Swart, lot 60

4967 Underwood
Baton Rouge LA 70805
Foster Heights s/d, lot 41

Page 4 of 5

$24,224.22

$25,665.21

$26,019.20

$14,299.12

$23,194.26

$14,447.56

$47,145.63

$21,239.96

$27,408.30

$34,635.38

$26,029.50

$27,408.30

$26,029.50

see exhibit B
see exhibit B
$22,000.00
See Exhibit B
See Exhibit B
$22,000.00
$22,000.00
See Exhibit B
$22,000.00
$22,000.00
See exhibit B

$22,000.00

$22,000.00

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 53 of 65

Winbourne Ave.
Ditech Financial LLC

Winbourne Ave.
Seterus, Inc.

3005/3013 Winbourne Ave.
Baton Rouge LA 70805
Rasalie Park, lot 11 Sq 1

3027 Winbourne Ave.
Baton Rouge LA 70805
Rosalie Park s/d, lot 13 &
Western half lot 14, sq 1

Page 5 of 5

$27,042.91

$24,224.22

$22,000.00

$22,000.00

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 54 of 65

 

 

 
u

Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 55 of 65

PLAN EXHIBIT B

SECURED CLAIMAINTS HOLDING FLOOD INSURANCE PROCEEDS

 

MORTGAGE PROPERTY INSURANCE CLAIM BALANCE
CLAIMANT: ADDRESS: PROCEEDS __ AS OF 3/1/18
1. Seterus Inc. 4720 Clayton $48,039.87 $35,129.16
2. Chase Mortgage 5056 Clayton $33,064.85 $27,756.18
3. Citi Mortgage, Inc 3842 Eleanor Dr. $36,000.00 $21,422.35
4. PNC Mortgage 2908 Elm St. $50,000.00 $26,514.67
5. PNC Mortgage 4135 Mohican St. $50,000.00 $13,417.48
6. PNC Mortgage . 4148 Mohican St = $50,750.00 $14,447.56
7. PNC Mortgage . 4188 Mohican St $59,200.00 $25,619.99
8. PNC Mortgage 4065 N. Foster Dr. $45,000.00 $23,832.74
9. CitiMortgage 5024 Prescott Rd. $undetermined $24,224.22
10. Chase Mortgage 5339 Ritterman Ave, $47,500.00 $25,665.21
11. PNC Mortgage 4708 Shelley St. $45,000.00 $21,239.96
12. PNC Mortgage 3958 Sherwood St. $45,000.00 $14,299.26
13. Seterus, Inc. 4592 Sherwood $45,000.00 $23,194.26

14, DiTech Financial _ 3965 Sycamore St. $29,474.00 $26,029.50

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 56 of 65

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 57 of 65

PLAN EXHIBIT C
AMOUNT OF ALLOWED UNSECURED CLAIMS*

 

Addition North Highland,
Lot 7 & east 10’Lot 6, Sq 19

Page 1of5

Street Name/ Address/ Lot UNSECURED CLAIM Petition Date Collateral
AS ALLOWED* Claim Value

69" Ave. 2938 69" Ave. $6,655.63 $28,655.63 $22,000.00
Ditech Financial LLC Baton Rouge LA 70807

Bank Addition, lot 40-A, Sq 53
70" Ave. 2915 70 Ave. $0.00 $20,729.93 $22,000.00
Seterus Inc. Baton Rouge LA 70807

Bank Addition Lots 3&4, Sq 70
Adams Ave. 5612 Adams Ave. $5,087.16 $27,087.16 $22,000.00
Chase Mortgage Baton Rouge LA 70805

East Fairfields, lot 20 Sq 25
Bomer Dr. 7351 Bomer Dr. $7,589.20 $29,589.20 $22,000.00
Chase Mortgage Baton Rouge LA 708012

Greendale s/d lot 87
Byron Ave. 5153 Byron Ave. $9,775.33 $24,775.33 $15,000.00
Chase Mortgage Baton Rouge LA 70805

Addition North Highland, lot 14 Sq 13
Chipley St. 920 Chipley St. $25,072.28 $27,072.28 $22,000.00
PNC Bank Baker, LA 70714

Park Ridge Sec I, lot 66
Clayton Dr 3749 Clayton Dr, $1,498.29 $23,498.29 $22,000.00
Chase Mortgage Baton Rouge, LA 70805;

North Highlands Estates lot 198
Clayton Dr. 4060 Clayton Dr. $17,964.40 $32,964.40 $15,000.00
Wells Fargo Home Baton Rouge LA 70805
Mortgage North Highland Estates portion #206 & 217
Clayton Dr. 4720 Clayton Dr. 50.00 $35,129.16 see exhibit B
Seterus, Inc Baton Rouge LA 70805

Addition North Highlands Lot 8, Sq 11
Clayton Dr. 5056 Clayton Dr. $0.00 $27,756.18 see exhibit B
Chase Mortgage Baton Rouge LA 70805

 

 

 
Case 18-10313

Clayton Dr.

Seterus, Inc.

Curtis St.

Citimortgage Inc.

Dalton St.
Wells Fargo Home
Mortgage

Dayton St.
PNC Bank

Dayton St.
PNC Bank

Kleanor Dr.
Citimortgage Inc.

Elm Dr.
PNC Bank

Erie St.

Wells Fargo Home
Mortgage

Erie St.

Wells Fargo Home
Mortgage

Fairfields Ave.
PNC Bank

Fairfields Ave.
Seterus, Inc.

Geronimo St
PNC Bank

Greenwell St
PNC Bank

Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 58 of 65

5350 Clayton Dr. $8,229.47
Baton Rouge LA 70805
Suburb Greaud, lot 8

2741 Curtis St. $4,928.49
Baton Rouge LA 70807
Roosevelt Place, lot 17 Sq 9

3576 Dalton St. $10,947.31
Baton Rouge LA 70805
Highland Gardens Lot 122

2815 Dayton St. $2,726.37
Baton Rouge LA 70805
Dayton s/d, lot 11 Sq 2

3402 Dayton St. $0.00
Baton Rouge LA 70805
Plank Road s/d lot 4

3842 Eleanor Dr. $0.00
Baton Rouge LA 70805
East Dayton, lot 88

2908 Ebm Dr. $0.00
Baton Rouge LA 70805
South Dayton s/d, lot 37

2948 Erie St. $9,877.77
Baton Rouge LA 70805
Victory Place, lot 42, Sq 2

3001 Erie St. S$undetermined
Baton Rouge LA 70805
Victory Place, lot 16, Block 1

3406 Fairfields Ave. $939.12
Baton Rouge LA 70802
Belfort s/d lot 156

4911 Fairfields Ave. $0.00
Baton Rouge LA 70802
Kast Fairfields s/d lot 9 Sq 3

3438 Geronimo St. $1,681.93
Baton Rouge LA 70805
Suburb Istrouma lot 9-C Sq 110

3328 Greenwell St. $1,385.94
Baton Rouge LA 70805
Legion Village, lot 65

Page 2 of 5

$30,229.47

$26,928,49

$32,947.31

$24,726.37

$14,000.75

$21,422.35

$26,514.67

$24,877.77

$26,675.35

$22,939.12

$21,652.27

$16,681.63

$23,385.93

$22,000.00

$22,000.00

$22,000.00

$22,000.00

$15,000.00

see exhibit B

see exhibit B

$15,000.00

$0.00

$22,000.00

$22,000.00

$22,000.00

$22,000.00

 

 
Case 18-10313

Henderson Ave.

PNC Bank

Henderson Ave.

Chase Mortgage

Jackson Ave.

SN Servicing Corp.

Lupine Ave.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

N. 30% St.

Seterus, Inc

N. Foster Dr.
PNC Bank

Ontario St.
Citimortgage Inc.

Osbourne Ave.
Chase Mortgage

Ozark St.
PNC Bank

Doc 202 Filed 01/28/19

5724 Henderson Ave.
Baton Rouge LA 70805
Legion Village s/d, lot 50

5742 Henderson Ave.
Baton Rouge LA 70805
Legion Village, lot 53

4748 Jackson Ave.
Baton Rouge LA 70805
East Fairfields, Lot 25, Sq 5

2722 Lupine Ave.
Baton Rouge LA 70805
Standard Heights, lot 3 Sq 55

4051 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot L sq 4

4135 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot P, Sq 4

4148 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 60, Sq 2

4188 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 62 Sq 2

1621 N. 30" St.
Baton Rouge LA 70802
Suburb Bogan, lot 12, Sq 5

4065 N. Foster Dr.
Baton Rouge LA 70805
Last Dayton s/d, lot 145

3229 Ontario St.
Baton Rouge LA 70807

Entered 01/28/19 10:42:35 Page 59 of 65

$3,619.99

$6,286.76

$0.00

0.00 .

$0.00

$0.00

$0.00

$0.00

$Sundetermined

$0.00

$3,097.53

Drawford Addition lot 3 Sq 5 or E

5444 Osbourne Ave.
Baton Rouge LA 70805
Dougherty Place, lot 24 Sq B

3864 Ozark St.
Baton Rouge LA 70805
New Dayton s/d, lot 13 Sq 18

$0.00

$2,490.49

Page 3 of 5

$25,619.99

$28,286.76

$determined

$16,234.81

- $14,894.38

$13,417.48

$14,447.56

$25,619.99

$24,224.22

$23,832.74

$25,097.53

$20,446.40

$24,490.49

$22,000.00

$22,000.00

$22,000.00

$22,000.00

$15,000.00

see exhibit B

see exhibit B

see exhibit B

$0.00

see exhibit B

$22,000.00

$22,000.00

$22,000.00

 

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 60-.of 65

Prescott Rd.

Citimortgage Inc.

Perimeter St

Ritterman Ave
Chase Mortgage

Rhodes Ave.
Ditech Financia] LLC

Sherwood St.
PNC Bank

Sherwood St.

Seterus, Inc.

Shelly St
PNC Bank

Shelley St.
Chase Mortgage

Shelley St.
PNC Bank

Spedale St.
Chase Mortgage

Sumrall Dr.
Chase Mortgage

Sycamore St.
Ditech Financial LLC

Terrace St
PNC Bank

Underwood
Seterus, Inc.

5024 Prescott Rd $0.00
Baton Rouge LA 70805

East Dayton s/d, Lot 104

6849 Perimeter St. $0.00
5339 Ritterman Ave, $0.00
Baton Rouge, LA 70805;

Dougherty Place s/d, lot 19, Sq E

2275 Rhodes Ave.
Baton Rouge LA 70802
Belfair Homes s/d, lot 415

$4,019.20

3958 Sherwood St. $0.00
Baton Rouge LA 708085
North Highland Estates, lot 246

4592 Sherwood St. $0.00
Baton Rouge LA 70805
Addition North Highlands s/d, lot 23, Sq 4

2845 Shelley St. $0.00
Baton Rouge LA 0805
Delmont Place s/d lot 33 sq 8
3577 Shelley St. $25,145.63
Baton Rouge LA 70805

' North Highland Estates s/d, lot 57

4708 Shelley St. $0.00
Baton Rouge LA 70805
Addition North Highlands s/d lot 7 sq 10

3848 Spedale St.
Baton Rouge LA 0805
A portion of lot 2 Fairacre Farms

$5,498.30

5074 Sumrall Dr.
Baton Rouge LA 70811
Glen Oaks s/d, lot 248

$12,635.38

3965 Sycamore St. $0.00
Baton Rouge LA 70805
Schorten Place s/d, lot 16, Sq 7

1824 Terrace St.
Baton Rouge LA 70802
Addition Suburb Swart, lot 60

$5,408.30

4967 Underwood
Baton Rouge LA 70805
Foster Heights s/d, lot 41

$4,029.50

Page 4of 5

$24,224.22

$22,000.00

$25,665.21

$26,019.20

$14,299.12

$23,194.26

$14,447.56

$47,145.63

$21,239.96

$27,408.30

$34,635.38

$26,029.50

$27,408.30

$26,029.50

see exhibit B

$22,000.00

see exhibit B

$22,000.00

see exhibit B

see exhibit B

$22,000.00

$22,000.00

see exhibit B

$22,000.00

$22,000.00

see exhibit B

$22,000.00

$22,000.00

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 61 of 65

Winbourne Ave. 3005/3013 Winbourne Ave. $5,042.91 $27,042.91 $22,000.00
Ditech Financial LLC Baton Rouge LA 70805
Rasalie Park, lot 11 Sq 1

Winbourne Ave. 3027 Winbourne Ave. $2,224.22 $24,224.22 $22,000.00
Seterus, Inc. Baton Rouge LA 70805

Rosalie Park s/d, lot 13 &

Western half lot 14, sq 1

Page 5 of 5

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 62 of 65

 

 
Case 18-10313 Doc 202 Filed 01/28/19 Entered 01/28/19 10:42:35 Page 63 of 65

Tenant Leases exhibit Page 1 of 3

PLAN EXHIBIT D
TENANT LEASES
Property/Tenant
2938 69" Ave.
Baton Rouge LA 70807

Bank Addition, lot 40-A, Sq 53
Tamara Williams

2915 70%
Baton Rouge LA 70805
Jennings Vessel]

5612 Adams Ave.

Baton Rouge LA 70805
East Fairfields, lot 20 Sq 25
Loritta Jackson

7351 Bomer Dr.

Baton Rouge LA 708012
Greendale s/d lot 87
Carrie Arbuthnot

3153 Byron
Baton Rouge LA 70805
Asheria Turner

 

920 Chipley St.

Baker, LA 70714

Park Ridge Sec II, lot 66
Kecia Coleman

3749 Clayton Dr,

Baton Rouge, LA 70805;

North Highlands Estates lot 198
Jeremiah Morris

5350 Clayton Dr.
Baton Rouge LA 70805
Suburb Greaud, lot 8
Reginald Butler

2741 Curtis
Baton Rouge LA 70805
Sareka Kirt

 

3576 Dalton :
Baton Rouge LA 70805 i
Taj Ely

2815 Dayton
Baton Rouge LA
Joshua Holley

3402 Dayton St. ‘ ‘
Baton Rouge LA 70805 ,
Plank Road s/d lot 4
Brenda Pender

 
Case 18-10313 Doc 202

3842 Eleanor
Baton Rouge LA 70805
Adrian Johnson

2948 Erie St.

Baton Rouge LA 70805
Victory Place, lot 42, Sq 2
Destiny Jones

3406 Fairfield
Baton Rouge LA 70805
Kirrasha Nicholas

4911 Fairfields
Baton Rouge LA 70805
Deadria Smith

3438 Geronimo
Baton Rouge LA 70805
Glenda Stills

3328 Greenwell St.
Baton Rouge LA 70805
Legion Village, lot 65
Johnnie Deolouet

5742 Henderson Ave.
Baton Rouge LA 70805
Legion Village, lot 53
Kenneth Palmer

4748 Jackson
Baton Rouge LA 70805
Jasmin Thomas

4135 Mohican ~
Baton Rouge LA 70805
Latosha Johnson

3229 Ontario St.
Baton Rouge LA 70807
Shantelle Maze

5444 Osbourne
Baton Rouge LA 70805
Ashley Spradley

3864 Ozark
Baton Rouge LA 70805
Winafred Morgan

6849 Perimeter
Baton Rouge LA 70805
Ashley Hicks

3577 Shelley
Baton Rouge LA 70805
Shawn Williams

4592 Sherwood
Baton Rouge LA 70805
Kassandra Barrera

Filed 01/28/19 Entered 01/28/19 10:42:35 Page 64 of 65
Tenant Leases exhibit Page 2 of 3

 

 
Case 18-10313 Doc 202

3848 Spedale St.

Baton Rouge LA 0805

A portion of lot 2 Fairacre Farms
Harriet Budgewater

5474 Sumrall
Baton Rouge LA 70805
Monique Dixon

1824 Terrace St.

Baton Rouge LA 70802
Addition Suburb Swart, lot 60
LaConya Barnes

4967 Underwood

Baton Rouge LA 70805
Foster Heights s/d, lot 41
Trinette Phagans

3005 Winbourne
Baton Rouge LA 70805
Kenya Nelson

3013 Winbourne Ave.
Baton Rouge LA 70805
Fairland Eisley

3027 Winbourne Ave.
Baton Rouge LA 70805
Kierra Johnson

Filed 01/28/19 Entered 01/28/19 10:42:35 Page 65 of 65

Tenant Leases exhibit Page 3 of 3

 
